In an action to recover the proceeds of certain loans, the defendant appeals from a judgment of the Supreme Court, Westchester County (Colabella, J.), entered April 11, 2006, which, after a nonjury trial, is in favor of the plaintiff and against her in the principal sum of $194,065.47.
Ordered that the judgment is affirmed, with costs.
“ ‘Where, as here, a case is tried without a jury, our power to review the evidence is as broad as that of the trial court, bearing in mind . . . that due regard must be given to the decision of the Trial Judge who was in a position to assess the evidence and the credibility of the witnesses’ ” (Tornheim v Kohn, 31 AD3d 748 [2006], quoting Universal Leasing Servs. v Flushing Hae Kwan Rest., 169 AD2d 829, 830 [1991]; see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]; Kaywood Props., Ltd. v Glover, 34 AD3d 645 [2006]). The evidence established that the plaintiff made a series of loans to the defendant in order to save the defendant’s house from foreclosure, first by a bank and then by the City of New Rochelle, that the defendant promised to repay the loans, and that the defendant failed to do so (see Langenbach v Renna, 255 AD2d 366 [1998]; see generally Wallach v Dryfoos, 140 App Div 438, 440 [1910]). The defendant did not prove that the plaintiffs tender of money was a gift (see Langenbach v Renna, supra; *431Matter of Carroll, 100 AD2d 337, 338-339 [1984]). Accordingly, the trial court’s determination is supported by the record, and we find no reason to disturb it (see Kahan v Sulaymanov, 24 AD3d 612 [2005]; Bucci v Bucci, 231 AD2d 665 [1996]).
The defendant’s remaining contentions are without merit. Miller, J.P., Ritter, Santucci and Florio, JJ., concur.